MEMORANDUM ***
Parminder Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal of her appeal of an immigration judge’s denial of her application for asylum, withholding of removal and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review summary dismissals for failure to file a brief to determine whether they are appropriate, Singh v. Ashcroft, 361 F.3d 1152, 1157 (9th Cir. 2004), and we deny the petition for review.
Kaur filed a notice of appeal with the BIA stating she intended to file a brief, then failed to file a brief. Summary dismissal was appropriate because Kaur’s notice of appeal lacks the requisite specificity regarding the grounds for her appeal. See id. at 1157.
Kaur contends that she was denied due process because the BIA did not warn her of possible summary dismissal after it received her notice of appeal. This contention lacks merit because Kaur’s counsel’s failure to apprise Kaur of the briefing requirement was not due to any deficiency in the BIA’s notice. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 822 (9th Cir.2003).
Because Kaur failed to exhaust her administrative remedies with respect to her eligibility for asylum, withholding of removal and CAT relief, we lack jurisdiction to consider these claims. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004) (noting that exhaustion is mandatory and jurisdictional).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.